DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “structural features” does not distinctly claim the subject matter of the invention and does not provide the meats and bounds of the claim. Therefore, the claim must be amended to clearly relate the structures of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 52-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploch (US 2017/0368263 A1) in view of Klemm (US 2018/0268326 A1).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ploch (US 2017/0368263 A1).
With regard to claim 1, Ploch discloses A drug tracking device used in combination with a drug injection device, the drug tracking device comprising: a housing (2) configured to engage with the drug injection device (1); an optical sensor (20) configured to capture an image of a portion of the drug injection device ([0049], [0051]-[0057]), said portion of the drug injection device displaying indicia of drug doses (15a), such that a captured image comprises at least one indicia of a drug dose ([0049]); a memory (211)module embedded in the drug tracking device or external thereto, the memory module having pre-stored indicia of drug doses ([0056], [0057]); and a processor (210) having instructions operating thereon configured to cause the processor to determine an injected drug dose by comparing the at least one indicia of the drug dose in the captured image with the pre-stored indicia of drug doses ([0056], [0057]).
However, while Ploch teaches capturing an image of the drug dosing indicator in order to determine a dose being set and delivered, Ploch does not explicitly disclose reading the number of black pixels in the captured image. 
Klemm teaches taking a captured image of the dosing indicator having numbers printed thereon and converting the image to a black and white photo in which pixels are then classified as black or white. The number of pixels in each column are then analyzed and counted to determine the dosage number on the dosing indicator ([0093], [0096], [0104[, [0107]). Klemm teaches that a first statistical value is determined corresponding to the number of black pixels captured in the image; and comparing said first statistical value to a second statistical value so as to determine the injected dose ([0093], [0096], [0104[, [0107]), wherein the second statistical value comprises a statistical value corresponding to a number of black pixels corresponding to indicia of drug doses in the pre-stored indicia of drug doses ([0093], [0096], [0104[, [0107]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 52, Ploch discloses the claimed invention except for analyzing the black pixels of the image. 
Klemm teaches wherein the determined second statistical value and the determined first statistical value, each comprise at least one of: x-axis distributions of black pixels and y-axis distributions of black pixels (([0093], [0096], [0104[, [0107], pixels are analyzed in vertical columns [0104], which can be considered a y-axis distribution of pixels).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 53, Ploch discloses the claimed invention except for determining a first statistical value. 
Klemm teaches wherein the determining the first statistical value is performed on a selected area of the captured image ([0093], [0096], [0104[, [0107]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 54, Ploch discloses the claimed invention except for a first and second statistical value. 
Klemm teaches wherein the determined second statistical value and the determined first statistical value each comprise a spatial distribution of areas of white pixels ([0093], [0096], [0104[, [0107]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 55, Ploch discloses the claimed invention except for a signal filter. 
Klemm teaches further comprising a signal filter configured to ensure the optical sensor captures a readable image for the processor to compare with the pre-stored indicia of drug doses ([0093], [0096], [0104[, [0107], Klemm teaches processing the image to convert it into a black and white image, which can be considered a filter).
	Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 56, Ploch discloses the claimed invention except for an auditory sensor, vibration sensor, or timer. 
Klemm teaches further comprising at least one of an auditory sensor (27)([0043], [0049]) , a vibration sensor and a timer, wherein the instructions are further configured to cause the processor to distinguish, between at least any two of the following events, based on signals from at least one of: the auditory sensor, the vibration sensor, the optical sensor and the timer: the injected drug dose is set and injected ([0049], ([0093], [0096], [0104[, [0107]); a small priming dose is set and injected into air; the injected drug dose is set and not injected; an inadvertent drug dose is set; the inadvertent drug dose is set and injected into air; the inadvertent drug dose is set and partially injected ([0093], [0096], [0104[, [0107]); the inadvertent drug dose is set at a partial unit; and a click is generated during setting the drug or injecting the drug ([0049]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 57, Ploch discloses wherein the drug injection device comprises a display window (13a and 13b, [0029], also window on 14, shown in fig. 5a and 5b)) and the housing is formed with an incline such that the optical sensor is positioned in proximity to the display window, while the display window remains unblocked by the optical sensor ([0049]-[0056]).
With regard to claim 58, Ploch discloses wherein upon engagement of the drug tracking device with the drug injection device, the optical sensor captures at least one image of the portion of the drug injection device, the memory module further comprises a pre-stored calibration image ([0049]-[0056]), and the instructions are further configured to cause the processor to verify alignment of the drug tracking device to the drug injection device by comparing the captured at least one image with the pre- stored calibration image ([0060], sensing pin on the tracking device determines whether the tracking device is attached properly which corresponds to whether the tracking device is aligned or not).
With regard to claim 59, Ploch discloses wherein the processor is configured to detect a misalignment of the drug tracking device to the drug injection device and further to alert a user of at least one of : a degree of misalignment; and guide the user to correctly position the tracking device on the injection device ([0060], sensing pin on the tracking device determines whether the tracking device is attached properly which corresponds to whether the tracking device is aligned or not).
With regard to claim 60, Ploch discloses further comprising structural features formed to fit a plurality of types of injection devices (track device necessarily includes structural features and that would fit different types of injection devices).
With regard to claim 61, Ploch discloses the claimed invention except for determining a statistical value. 
Klemm teaches wherein determining the injected drug dose statistical value comprises at least reduces pixel to pixel correlation with the prestored images ([0093], [0096], [0104[, [0107]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 62, Ploch discloses the claimed invention except for an auditory sensor, vibration sensor or timer.
Klemm teaches further comprising at least one of an auditory sensor (27, [0043], [0049]) and a vibration sensor, wherein: the instructions are further configured to cause the processor: to determine, based on signals received from the at least one of the auditory sensor and the vibration sensor, that the injected drug dose has been set ([0043], [0049]), once the dose has been set, to activate the optical sensor to capture the captured image, and 4Serial No. 16/629,965Docket No. INL-Pentracker2-US determine the injected drug dose ([0061], [0093], [0096], [0104[, [0107]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 63, Ploch discloses the claimed invention except for an auditory sensor, vibration sensor or timer.
Klemm teaches further comprising at least one of an auditory sensor (27, [0043], [0049]) and a vibration sensor configured for detecting a vibration signal having a vibration amplitude, which is generated by a click signal performed during injection of the injection device ([0043], [0049]), wherein the processor is configured for comparing the detected vibration signal with said determined injected drug dose (configured language is functional and the sensor must only be capable of performing the recited function, [0043], [0049]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to include an auditory signal as taught by Klemm for the purpose of providing feedback to a user ([0043], [0049]). 
With regard to claim 64, Ploch discloses A method for determining an injected drug dose from an injection device (Fig. 1), the injection device, the method comprising: capturing an image of a portion of the drug injection device ([0049], [0051]-[0057]) , said portion of the drug injection device displaying indicia of drug doses ([0049], [0051]-[0057]), such that a captured image comprises at least one indicia of a drug dose ([0049], [0051]-[0057]); identifying the injected drug dose via image classification ([0049], [0051]-[0057]).
However, while Ploch teaches capturing an image of the drug dosing indicator in order to determine a dose being set and delivered, Ploch does not explicitly disclose reading the number of black pixels in the captured image. 
Klemm teaches taking a captured image of the dosing indicator having numbers printed thereon and converting the image to a black and white photo in which pixels are then classified as black or white. The number of pixels in each column are then analyzed and counted to determine the dosage number on the dosing indicator ([0093], [0096], [0104[, [0107]). Klemm teaches that a first statistical value is determined corresponding to the number of black pixels captured in the image; and comparing said first statistical value to a second statistical value so as to determine the injected dose ([0093], [0096], [0104[, [0107]), wherein the second statistical value comprises a statistical value corresponding to a number of black pixels corresponding to indicia of drug doses in the pre-stored indicia of drug doses ([0093], [0096], [0104[, [0107]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 65, Ploch discloses the claimed invention except for analyzing the black pixels of the image. 
Klemm teaches wherein the determined second statistical value and the determined first statistical value, each comprise at least one of: x-axis distributions of black pixels and y-axis distributions of black pixels (([0093], [0096], [0104[, [0107], pixels are analyzed in vertical columns [0104], which can be considered a y-axis distribution of pixels).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 66, Ploch discloses the claimed invention except for determining a first statistical value. 
Klemm teaches wherein the determining the first statistical value is performed on a selected area of the captured image ([0093], [0096], [0104[, [0107]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 67, Ploch discloses the claimed invention except for a first and second statistical value. 
Klemm teaches wherein the determined second statistical value and the determined first statistical value each comprise a spatial distribution of areas of white pixels ([0093], [0096], [0104[, [0107]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 68, Ploch discloses the claimed invention except for an auditory sensor, vibration sensor, or timer. 
Klemm teaches further comprising at least one of an auditory sensor (27)([0043], [0049]) , a vibration sensor and a timer, wherein the instructions are further configured to cause the processor to distinguish, between at least any two of the following events, based on signals from at least one of: the auditory sensor, the vibration sensor, the optical sensor and the timer: the injected drug dose is set and injected ([0049], ([0093], [0096], [0104[, [0107]); a small priming dose is set and injected into air; the injected drug dose is set and not injected; an inadvertent drug dose is set; the inadvertent drug dose is set and injected into air; the inadvertent drug dose is set and partially injected ([0093], [0096], [0104[, [0107]); the inadvertent drug dose is set at a partial unit; and a click is generated during setting the drug or injecting the drug ([0049]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to analyze the black pixels as taught by Klemm for the purpose of processing the image to determine the number on the dosing element in order to determine a set dose and a dose delivered ([0093], [0096], [0104[, [0107]). 
With regard to claim 69, Ploch discloses wherein the processor is configured to detect a misalignment of the drug tracking device to the drug injection device and further to alert a user of at least one of : a degree of misalignment; and guide the user to correctly position the tracking device on the injection device ([0060], sensing pin on the tracking device determines whether the tracking device is attached properly which corresponds to whether the tracking device is aligned or not).
With regard to claim 70, Ploch discloses A method for detecting injection of a drug from an injection device (Fig. 1), the injection device comprising a window displaying (13a, 13b, also seen window in 14, Fig. 5a and 5b) a drug dose, the method comprising: capturing, via an optical sensor (Fig. 4a and 5b, element 2), a first image of the window before the injection device injects a drug ([0049], [0056]); processing, via a processor, the first image to identify a first drug dose displayed on the window ([0049], [0051]-[0057]); capturing, via the optical sensor, a second image of the window after the injection device injects the drug; processing, via the processor, the second image to identify the second drug dose displayed on the window ([0049], [0051]-[0057]).
However, Ploch does not disclose a vibration signal and a series of clicks. 
Klemm teaches generating a series of click signals ([0043], [0049]), and detecting the vibration using a vibration sensor (27, [0043], [0049]. Auditory sensor can detect vibration by detecting the sound of the clicks), the instructions are further configured to cause the processor: to determine, based on signals received from the at least one of the auditory sensor and the vibration sensor, that the injected drug dose has been set ([0043], [0049]), once the dose has been set, to activate the optical sensor to capture the captured image, and 4Serial No. 16/629,965Docket No. INL-Pentracker2-US determine the injected drug dose ([0061], [0093], [0096], [0104[, [0107]), and further determine average click signal by dividing the vibration amplitude by the difference between the first drug dose and the second drug dose; and comparing, via the processor, an average click signal with a predetermined click threshold to detect injection ([0043], [0049], [0061]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ploch to include an auditory signal as taught by Klemm for the purpose of providing feedback to a user ([0043], [0049]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 52-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783